            Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *
                                               *
                  v.                           *    CRIMINAL NO. PX-20-0434
                                               *
JEREMY WYETH SCHULMAN,                         *
                                               *
                                               *
       Defendant                               *
                                               *
                                            *******

                                  JOINT STATUS REPORT

       The United States of America and the Defendant, Jeremy Wyeth Schulman (“Mr.

Schulman”), through counsel, hereby jointly submit the following Joint Status Report, as required

by the Court’s March 1, 2021 Order.

       I.         The Government’s Production of Discovery

       The Government has produced more than 518,000 pages of electronic documents in

discovery through productions made on December 22, 2020; January 11, 2021; January 28, 2021;

March 2, 2021; March 16, 2021; March 31, 2021; May 17, 2021; June 11, 2021; and June 22,

2021. The Government anticipates making an additional production in the near term based on its

recent filing with the Court, which remains pending (ECF 36-37). The Government also has made

available for inspection hard copy materials obtained in the investigation that are not available

electronically.

       The Government believes that its discovery productions to date include everything required

to be produced at this time under Rules 16 of the Federal Rules of Criminal Procedure and Local

Standing Order 2020-01 (the “Standing Order”), and that its discovery productions also include


                                               1
             Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 2 of 8



material that the Government was not required to produce.

       The Government’s review of its files for other materials that it may choose to produce

remains ongoing. The Government’s review of any information that it is required to provide to

the defense under Brady or Giglio also remains ongoing.        The Government provided defense

counsel with a letter dated June 22, 2021, setting forth certain information related to Abdiaziz

Amalo that arguably constitutes Brady or Giglio information.          Further, as set forth in the

Government’s “Opposition to Defendant Jeremy Schulman’s Motion to Compel Production of

Evidence from Specified Agencies of the U.S. Intelligence Community” (ECF 49), the

Government has also made inquiries with certain agencies that the Government submits are outside

of the prosecution team and that the Government is not required to inquire of but, in the

Government’s exercise of discretion, it chose to pursue; those inquiries are now complete. The

Government also intends to produce material required under the Jencks Act on a timetable

consistent with the Standing Order.

       The parties, as set forth below, disagree with respect to the timing of certain disclosures.

       II.      The Parties’ Ongoing Efforts to Meet and Confer

       The parties have continued to discuss discovery matters on a regular basis, including by

teleconference on May 3, 2021, and through the exchange of letters on four issues raised by defense

counsel. The parties have reached agreement on many issues and are continuing to meet and

confer regarding others.

       III.     Pending Motions and Requests for Leave to File Motions

       Three issues that are ripe for Court intervention have been brought to the Court’s attention

to date. Mr. Schulman’s request for leave to file a motion seeking to compel production from


                                                 2
            Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 3 of 8



specified agencies of the intelligence community (ECF 33) was granted by the Court (ECF 40),

and the motion is now fully briefed (ECF 44-49, 51-53) and scheduled for oral argument on July

8, 2021 (ECF 50).      Mr. Schulman has requested leave to file two other motions, and the

Government has submitted letters in response:

       •     Defendant’s request regarding Giglio discovery (ECF 34, 41); and

       •     Defendant’s request regarding Department of State Discovery (ECF 42, 43).

These requests remain pending. The Government does not object to Mr. Schulman’s request for

leave to file motions regarding Giglio and Department of State Discovery. The Government also

has a pending motion filed under seal to which Mr. Schulman does not object. (ECF 36, 37).

       Any additional issues ripe for Court intervention will be addressed in accordance with the

procedures set forth in the Court’s Standing Order.

       IV.      Discovery Issues on Which the Parties Disagree

       Defense counsel submits that certain discovery issues remain outstanding, though defense

counsel does not seek the Court’s intervention at this time. Defense counsel will raise these

discovery issues in accordance with the procedures set forth in the Court’s Standing Order. Mr.

Schulman reserves the right to seek the Court’s intervention additional discovery issues as they

become ripe for the Court’s review.

       V.       Trial Schedule, Motions and Plea Discussions

       The parties estimate that the trial will take approximately three weeks. The parties agree

that the Government’s production of discovery has been voluminous and defense counsel

reasonably requires time to evaluate the discovery before proceeding to trial. The parties also

believe at this time that there is a possibility of the need for Rule 15 depositions, which must


                                                3
            Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 4 of 8



necessarily take place overseas, and the collection of additional evidence from third parties through

Rule 17 subpoenas.

       No trial date has yet been set. It is unclear to the parties whether a meaningful trial date—

particularly for a trial of this length—could be established at this time because of the uncertainty

surrounding the timing and pace at which full trial schedules will resume. 1               The parties

recommend that they discuss with the Court at the July 8, 2021 status conference when a trial date

could be meaningfully established.

       Defense counsel anticipates filing a motion to dismiss the indictment. Because defense

counsel’s review of discovery is ongoing and because it may need time to review additional

discovery, and potentially to meet and confer with the Government related to certain issues, filing

such a motion is not imminent. The parties recommend that the Court establish a motions

deadline that appropriately takes those factors into account. The requested motions deadline

should include, but not be limited to, the deadline within which Mr. Schulman may file a motion

for a bill of particulars pursuant to Rule 7(f), as well as the deadline within which to assert a

defense of actual or believed exercise of public authority pursuant to Rule 12.3(a)(1) of the Federal

Rules of Criminal Procedure, or any other defense, including, but not limited to, foreign sovereign

immunity.

       Mr. Schulman is not interested in pursuing plea discussions and, accordingly, no such

discussions have been held or are currently anticipated.

       VI.     Speedy Trial Act

         The parties hereby jointly request, pursuant to 18 U.S.C. § 3161(h)(7), an Order to


1
      On June 23, 2021, the Court entered Amended Standing Order 2021-07, in which it relaxed certain
pandemic mitigative safety measures but did not announce a return to full pre-pandemic operating status.
                                                   4
           Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 5 of 8



exclude the time period between June 1, 2021, the date established in the Court’s Order dated May

20, 2021, and July 8, 2021, the date of the next pre-trial conference, in computing the time within

which trial must commence, in accordance with 18 U.S.C. § 3161(c)(1).

       “[I]n computing the time within which the trial of any such offense must commence,” the

Speedy Trial Act excludes “any period of delay” resulting from a judge granting a continuance

based on “findings that the ends of justice served by taking such action outweigh the best interest

of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h) & (h)(7)(A). Those

factors include, but are not limited to, the following:

               (i)      Whether the failure to grant such a continuance in the
                        proceeding would be likely to make a continuation of such
                        proceeding impossible, or result in a miscarriage of justice.

               ***

               (iv)     Whether the failure to grant such a continuance in a case
                        which, taken as a whole, is not so unusual or so complex as
                        to fall within clause (ii), would deny the defendant
                        reasonable time to obtain counsel, would unreasonably deny
                        the defendant or the Government continuity of counsel, or
                        would deny counsel for the defendant of the attorney for the
                        Government the reasonable time necessary for effective
                        preparation, taking into account the exercise of due
                        diligence.

Id., § 3161(h)(7)(B).

       Pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii), the Parties submit, as this Court has previously

found, that this case involves substantial discovery. The Government’s production of discovery,

although substantially complete, remains ongoing. Mr. Schulman reasonably requires additional

time to review the discovery, evaluate potential motions, and prepare for trial; further, there are

discovery disputes that will require the Court’s intervention. Moreover, if the Court does not


                                                  5
           Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 6 of 8



grant such a continuance, proceeding trial within 70 days would be practically impossible, given

substantial circumstances that are outside the parties’ control.

       For the foregoing reasons, the ends of justice will be served by excluding the time period

between the June 1, 2021, and the July 8, 2021 status conference, in computing the time within

which trial must commence pursuant to 18 U.S.C. § 3161(h), and those ends outweigh the best

interests of the public and Defendant Schulman in a speedy trial. Mr. Schulman reserves all rights

not otherwise addressed herein. The parties have submitted a proposed Tolling Order to cover

the time between the June 1, 2021 and July 8, 2021.




                                                  6
   Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 7 of 8




                                                  Respectfully submitted,


Counsel for the United States of America:

Joseph Beemsterboer                 Jonathan F. Lenzner
Acting Chief                        Acting United States Attorney
Fraud Section                       District of Maryland

           /s/                                /s/
Jason M. Manning                    David I. Salem
Amy Markopoulos                     Assistant United States Attorney
Trial Attorneys


Counsel for the Defendant:

                                     By:    /s/
                                             Paul Butler
                                             Mark MacDougall
                                             Allison Thornton
                                             Melissa Whitaker
                                             Akin Gump Strauss Hauer & Feld LLP


                                     By:    /s/
                                              Stanley Woodward
                                              Brand Woodward Law




                                       7
          Case 8:20-cr-00434-PX Document 54 Filed 07/06/21 Page 8 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *
                                               *
               v.                              *    CRIMINAL NO. PX-20-0434
                                               *
JEREMY WYETH SCHULMAN,                         *
                                               *
                                               *
       Defendant                               *
                                               *
                                            *******

     ORDER GRANTING EXTENSION OF TIME TO SUBMIT STATUS REPORT

       Upon consideration of the Parties’ joint motion and there being good cause shown, it is

this ________ day of July 2021:

       ORDERED that pursuant to 18 U.S.C. § 3161(h)(7), the time period between June 1,

2021 and July 8, 2021, be excluded from the time period within which trial must commence

under the Speedy Trial Act, 18 U.S.C. § 3161(c).



DATE: ________________________                  ___________________________
                                                Hon. Paula Xinis
                                                United States District Court Judge
                                                District of Maryland




                                               8
